           Case 1:18-cv-02610-TJK Document 10 Filed 11/13/18 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


                Plaintiffs,

      V.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in his
 official capacity as Deputy Chief of Staff to the           Case No. 18-cv-2610
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

                Defendants.




                        MOTION FOR ADMISSION PRO HAC VICE

       Theodore J. Boutrous, Jr. of Gibson, Dunn & Crutcher LLP (the "Movant") hereby moves

this Court, pursuant to Local Rule 83 .2(d), for entry of an order permitting Anne M. Champion to

appear pro hac vice before this Court in the above-captioned matter as an additional counsel of

record for Plaintiffs Cable News Network, Inc. and Abilio James Acosta. In support of this motion,

the Movant attaches the Declaration of Anne M. Champion as Exhibit A .
Case 1:18-cv-02610-TJK Document 10 Filed 11/13/18 Page 2 of 2
Case 1:18-cv-02610-TJK Document 10-1 Filed 11/13/18 Page 1 of 3
            Case 1:18-cv-02610-TJK Document 10-1 Filed 11/13/18 Page 2 of 3




                          THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


                 Plaintiffs,

      V.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in his
 official capacity as Deputy Chief of Staff to the          Case No. 18-cv-2610
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

                 Defendants.



              DECLARATION IN SUPPORT OF MOTION FOR ADMISSION
                     PRO HAC VICE OF ANNE M. CHAMPION


I, Anne M. Champion, declare and state as follows:

       1.       My full name is Anne Marie Champion.

       2.       I am an attorney at the law firm Gibson, Dunn & Crutcher LLP. My office is

located at 200 Park Avenue, New York, New York 10166. My office telephone number is

212.351.5361.

       3.       I am a member in good standing of the Bar of the State of New York.
Case 1:18-cv-02610-TJK Document 10-1 Filed 11/13/18 Page 3 of 3
              Case 1:18-cv-02610-TJK Document 10-2 Filed 11/13/18 Page 1 of 1




                           THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


                  Plaintiffs,

         V.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in hi's
 official capacity as Deputy Chief of Staff to the              Case No. 18-cv-2610
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

                  Defendants.



                                     [PROPOSED] ORDER

         Upon consideration of the Motion for Admission pro hac vice of Anne M. Champion, it

is, on this _    _
                 _ day of ____ 2018, hereby ORDERED that the Motion for Admission

pro hac vice is GRANTED, and that Anne M. Champion be, and that the same hereby is,

admitted pro hac vice to appear and participate fully in the above captioned case.

IT IS SO ORDERED.


Dated:
                                                            United States District Judge
